   8:19-cv-00019-BCB-SMB Doc # 54 Filed: 04/20/20 Page 1 of 2 - Page ID # 235



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

 KIM TAYLOR,

                             Plaintiff,                                                  8:19CV19

             vs.
                                                                                AMENDED FINAL
 BOARD OF REGENTS FOR THE                                                     PROGRESSION ORDER
 UNIVERSITY OF NEBRASKA,

                             Defendant.

       THIS MATTER is before the Court on the parties Stipulation and Joint Motion to Amend
Final Progression Order. (Filing No. 52.) The Motion is granted. Accordingly,

         IT IS ORDERED that the final progression order is as follows:

         1)        The trial and pretrial conference will not be set at this time. The status conference
                   presently scheduled for May 27, 2020 is canceled. A status conference to discuss
                   case progression, the parties’ interest in settlement, and the trial and pretrial
                   conference settings will be held with the undersigned magistrate judge on
                   December 2, 2020 at 11:00 a.m. by telephone. Case conference instructions are
                   found at Filing No. 53.

         2)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is October 20, 2020. Motions to compel
                   discovery under Rules 33, 34, and 36 must be filed by November 4, 2020.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not be
                   filed without first contacting the chambers of the undersigned magistrate judge to
                   set a conference for discussing the parties’ dispute.

         3)        The deadlines for identifying expert witnesses expected to testify at the trial, (both
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                   Civ. P. 26(a)(2)(C)), are:

                            The parties do not anticipate calling experts to testify at trial.

         4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                   trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,



         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00019-BCB-SMB Doc # 54 Filed: 04/20/20 Page 2 of 2 - Page ID # 236



          (Fed. R. Civ. P. 26(a)(2)(C)), are:

                  The parties do not anticipate calling experts to testify at trial.

   5)     The deposition deadline is November 20, 2020.

              a. The maximum number of depositions that may be taken by the plaintiffs as
                 a group and the defendants as a group is 5.

              b. Depositions will be limited by Rule 30(d)(1).

   6)     The deadline for filing motions to dismiss and motions for summary judgment is
          January 15, 2021.

   7)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   8)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge. Such requests will not be considered absent a
          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion,
          which require that additional time be allowed.

   Dated this 20th day of April, 2020.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
